                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 v.                                            §
                                                            Case No. 2:18-CR-11-2 JRG-RSP
                                               §
 CODY GARRETT BAILEY                           §

               ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                        FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 2 of an

indictment charging defendant with a violation of 21 U.S.C. ' 841(a)(1), Possession with Intent to

Distribute Methamphetamine. Having conducted a proceeding in the form and manner prescribed

by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court accept the defendant=s

guilty plea.   The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed February 15, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 2 of the indictment in the above-numbered cause.

       So Ordered this
       Mar 8, 2019
